Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-18 and 19-20 are rejected under 35 USC 103 as being unpatentable over Chang et al. (“Robust real-time visual odometry for stereo endoscopy using dense quadrifocal tracking”, International Conference on Information Processing in Computer-Assisted Interventions, IPCAI 2014, Information Processing in Computer-Assisted Interventions, pp 11–20) in view of Boris FX Learn(Amazing Mocha Pro motion tracking and object removal for VFX , https://www.youtube.com/watch?v=hebKsDnNxp0 , May 2011).

With respect to claim 1, Chang et al. teach an image capture device configured to be inserted into a patient (endoscopy, Fig. 1 and 2) and capture an initial image (3.1 Sythetic ground truth study,  The first frame is used as the reference frame) of a surgical site and capture a plurality of images (the camera drifts about 0.5mm after tracking for 100 frames) based on the presences of the occluding object (detect occludsions) (pages 7-9, 3. Empirical St); and
      	Chang et al. do not teach expressly that an image filter configured to combine the captured initial image and the captured plurality of images to generate a processed image where the occluding object is removed from the processed image.
      	Boris FX Learn teaches an image filter (0:14 remove tool) configured to combine the captured initial image and the captured plurality of images (0:17-0:18 useful background to replace it) to generate a processed image where the occluding object is removed from the processed image (see video 0:54-1:02).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to remove occluding object in image in the method of Chang et al.
      	The suggestion/motivation for doing so would have been that generate better view of wanted scene by removing unwanted object.
Therefore, it would have been obvious to combine Boris FX with Chang et al. to obtain the invention as specified in claim 1.

With respect to claim 2 , Boris FX teaches that when generating the processed image where the occluding object is removed from the processed image (see video 0:54-1:02), and Chang et al.  teach the image capture device performs a plurality of movements, wherein each image among the plurality of movements corresponds to a movement among the plurality of movements (the camera drifts about 0.5mm after tracking for 100 frames, Fig. 1).

With respect to claim 3 , Chang et al. teach that each movement among the
plurality of movements includes a magnitude and a direction (Fig. 1).

With respect to claim 4, Chang et al. teach that each movement among the
plurality of movements is predetermined (3.1 Sythetic ground truth study, (the camera drifts about 0.5mm after tracking for 100 frames).

With respect to claim 5, Boris FX teaches applying the image filter includes:
separating the initial image into an initial background image (background snow layer) and an initial occluding layer (skier in the layer slack); separating the plurality of images into a plurality of background images and a plurality of occluding layers; and combining the initial background images and the plurality of background images to generate the processed image (0:17-0:18 useful background to replace it).

With respect to claim 6, Boris FX teaches combining the initial background
images and the plurality of background images includes: registering the initial background image and the plurality of background images; and overlaying the registered initial background image and the plurality of background images (0:17-0:18 useful background to replace it).


With respect to claim 7, Boris FX teach applying the image filter includes: removing the occluding object from the initial image to create an empty space;
registering the plurality of images with the initial image; and filling the empty space in the initial image with corresponding pixels from the registered plurality of images, wherein the corresponding pixels do not include the occluding object image (0:17-0:18 useful background to replace it, see video 0:54-1:02).

With respect to claim 8, Boris FX teaches that the presence of the occluding object is based on an input from a user (0:33-0:38, mask around his whole body).

With respect to claim 9, Boris FX teaches that a display that displays the
processed image (see video 0:54-1:02).

With respect to claim 10, Chang et al. teach capturing an initial image of a surgical site inside the patient during a surgical procedure with an image capture device (3.1 Sythetic ground truth study,  The first frame is used as the reference frame); capturing a plurality of images (the camera drifts about 0.5mm after tracking for 100 frames) based on the presence of the occluding object (detect occludsions) (pages 7-9, 3. Empirical St); and 
Chang et al. do not teach expressly applying an image filter  to combine the initial image and the plurality of images and generate a processed image where the occluding object is removed from the processed image.  

 	Boris FX Learn teaches applying an image filter (0:14 remove tool)  to combine the initial image and the plurality of images  (0:17-0:18 useful background to replace it) and generate a processed image where the occluding object is removed from the processed image (see video 0:54-1:02).
	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to remove occluding object in image in the method of Chang et al.
      	The suggestion/motivation for doing so would have been that generate better view of wanted scene by removing unwanted object.
Therefore, it would have been obvious to combine Boris FX with Chang et al. to obtain the invention as specified in claim 10.

With respect to claim 11, Boris FX teaches capturing the plurality of images based on the presence of the occluding object includes controlling the image capture device to perform a plurality of movements, wherein each image among the plurality of movements corresponds to a movement among the plurality of movements.  (the camera drifts about 0.5mm after tracking for 100 frames, Fig. 1).

With respect to claim 12 , Chang et al. teach that each movement among the plurality of movements includes a magnitude and a direction (Fig. 1).  

With respect to claim 13, Chang et al. teach that each movement among the plurality of movements is predetermined (3.1 Sythetic ground truth study, (the camera drifts about 0.5mm after tracking for 100 frames).

With respect to claim 14, Boris FX teaches separating the initial image into an initial background image and an initial occluding layer; separating the plurality of images into a plurality of background images (beach plane and different plane in the form of trees) and a plurality of occluding layers (person in the beach plane part and person in the trees plane part); and combining the initial background images and the plurality of background images to generate the processed image (1:10 – 1:56).  

With respect to claim 15, Boris FX teaches combining the initial background images and the plurality of background images includes: registering the initial background image and the plurality of background images (0:55-0:059 track background); and overlaying the registered initial background image and the plurality of background images (0:55-0:059 replace it in the shot).  

With respect to claim 16, Boris FX teaches removing the occluding object from the initial image to create an empty space (0:55-0:059 skier is now gone); registering the plurality of images with the initial image (0:55-0:059 track background); and filling the empty space in the initial image with corresponding pixels from the registered plurality of images, wherein the corresponding pixels do not include the occluding object  (0:55-0:059 replace it in the shot).  

With respect to claim 17, Boris FX teaches displaying the processed image (see video 0:54-1:02).

With respect to claim 19, Chang et al. teach an image capture device configured to be inserted into a patient (endoscopy, Fig. 1 and 2)  and generate a collection of substitution pixels based on a plurality of images (the camera drifts about 0.5mm after tracking for 100 frames), a location of the occluding object (detect occusion), and a point of view of the image capture device (1. Introduction, determining the position and orientation of a camera) (Fig. 1) (pages 7-9, 3. Empirical St); and 
Chang et al. do not teach expressly that  an image filter configured to reassemble pixels of the initial image and the collection of substitution pixels to remove the occluding object and create a processed image, wherein when reassembling pixels of the initial image and the collection of substitution pixels , the image filter: identifies the pixels of a specific object at a specific spatial location relative to the image capture device; removes a relatively nearer pixel of the occluding object; and substitutes the relatively nearer pixel with a relatively further pixel from the collection of substitution pixels.  
Boris FX Learn teaches an image filter (0:14 remove tool) configured to reassemble pixels of the initial image and the collection of substitution pixels to remove the occluding object and create a processed image(0:17-0:18 useful background to replace it) (see video 0:54-1:02), wherein when reassembling pixels of the initial image and the collection of substitution pixels (useful background) , the image filter: identifies the pixels of a specific object at a specific spatial location relative to the image capture device (mask out his whole body); removes a relatively nearer pixel of the occluding object (with little processing, the skier is now gone) (0:55-0:57); and substitutes the relatively nearer pixel with a relatively further pixel from the collection of substitution pixels( using the track background to replace it) (0:57 – 0:59). 
	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to remove occluding object in image in the method of Chang et al.
      	The suggestion/motivation for doing so would have been that generate better view of wanted scene by removing unwanted object.
Therefore, it would have been obvious to combine Boris FX with Chang et al. to obtain the invention as specified in claim 19.

With respect to claim 20, Boris FX teaches that  the relatively nearer pixel is a pixel that is closer to the image capture device (skier) and the relatively further pixel is a pixel that is further from the image capture device (background) (see video 0:54-1:02)..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663